Citation Nr: 1417870	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-13 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disability of the hands.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to September 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and August 2010 rating decisions by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The September 2008 rating decision found that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a right knee disability.  The August 2010 rating decision, in pertinent part, denied service connection for a skin disability of the hands.

The issue of entitlement to service connection for a right knee disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 2013, prior to the promulgation of a decision in the appeal, the Board received a request from the Veteran to withdraw the issue of entitlement to service connection for skin disability of the hands.

2.  In an August 1989 rating decision, the RO found that new and material evidence had not been received to reopen a claim for service connection for a right knee disability.  That decision is now final. 

3.  The additional evidence presented since the August 1989 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to service connection for a skin disability of the hands have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for reopening the previously denied claim of service connection for a right knee disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issue

The Veteran has withdrawn the issue of entitlement to service connection for a skin disability of the hands.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.

Reopening the Claim for Service Connection for a Right Knee Disability

The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed. 

The RO declined to reopen the Veteran's claim (which had previously been denied in a May 1974 rating decision) in August 1989 because the newly submitted evidence failed to relate to the reason that the Veteran's claim was initially denied; namely that he did not establish that a preexisting right knee disability was aggravated in service. 

The Veteran did not file a notice of disagreement with respect to the August 1989 rating decision and that decision is now final. 

The evidence submitted since August 1989 includes a statement from a former service comrade of the Veteran attesting to witnessing the Veteran injure his right knee in basic training; a copy of a note purported to have been written in 1968 by the Veteran's mother that referred to a left leg injury; and the Veteran's detailed testimony at a RO hearing in June 2010.  The statements and testimony must be presumed credible for the purpose of reopening his claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).

In the September 2008 rating decision on appeal, the RO declined to reopen the previously denied claim.  However, in a subsequent supplemental statement of the case, the RO adjudicated the claim on the merits.  Nevertheless, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim regardless of the RO's action.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The additional evidence received since the August 1989 rating decision relates to an unestablished fact necessary to substantiate the claim; that is, whether the Veteran had a preexisting right knee disability at service entrance.  Reopening the claim is warranted.



ORDER

The issue of entitlement to service connection for a skin disability of the hands is dismissed.

The claim of service connection for a right knee disability is reopened. 


REMAND

The Veteran contends that he has a chronic right knee disability that began during service when his sergeant sat on his back while he was kneeling on the firing range during basic training and he heard a "pop" in his right knee.  

The service treatment records show that no right knee abnormalities were noted at enlistment.  The Veteran was seen with complaints of right knee pain on numerous occasions during service.  Findings included prominence of fibular head with tender bursa, and possible torn lateral meniscus.  The Veteran was evaluated by a Medical Board in August 1973 with a diagnosis of bursitis with irritation of the ileotibial band, secondary to a prominent fibular head, right knee, and contusion.  This was described as having existed prior to service and not to have been aggravated by service.  He was separated from service on the recommendation of the Medical Board.

On a VA examination in April 1974, the examiner diagnosed a history of sprain of the lateral collateral ligament, with no objective findings except tenderness over the lateral aspect of the right knee joint.  In August 1979 the Veteran was seen with ligamentous instability and swelling.  X-ray showed right knee effusion.

From the record as it now stands it is not clear what if any current right knee disability is present.  The Veteran contends that he had no right knee injury prior to service, but that it was his left leg that was injured when he was caught between two cars.  
It is not necessary for the Board to assess the credibility of that contention.  Since the service entrance examination report makes no reference to any relevant abnormalities and the evidence of record does not clearly and unmistakably demonstrate the presence of a pre-existing right knee disability, the Veteran is presumed sound at service entrance.  

In view of that, an examination and opinion must be obtained which assumes the Veteran had no pre-service injures or disabilities of the right knee, identifies any current right knee pathology, and opines as to whether any current right knee disability is related to the right knee findings in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination by an appropriate medical professional to determine the nature and etiology of any current right knee disability.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual file, any relevant treatment records contained in the virtual files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

The examiner is to answer the following questions:

a)  From what current right knee disability does the Veteran suffer?  

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified right knee disability had its onset as a result of the Veteran's active service?  The examiner is to note and discuss the evidence of right knee complaints/findings during service, including the August 1973 Medical Board, and any other relevant evidence.  In so doing, the examiner is to accept as fact that the Veteran had no preexisting right knee injury/disability at the time he entered service in October 1970.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


